Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 1 of 49 PageID #:250         FILED
                                                                          4/18/2018 5:20 PM
                                                           ERIN CARTWRIGHT WEINSTEIN
                                         2/10/2017                 Clerk of the Circuit Court
                                                                       Lake County, Illinois

                                                                          Page 1
             IN THE CIRCUIT COURT FOR THE NINETEENTH JUDICIAL
                          CIRCUIT, LAKE COUNTY, ILLINOIS
             IN RE THE MARRIAGE OF:                   )
             SERINA ERVIN,                            )
                            Petitioner,               )
                -and-                                 )   No. 04 D 1943
             RAYMOND ERVIN,                           )
                            Respondent.               )


                       TRANSCRIPT OF PROCEEDINGS had in the
              above-entitled cause on the 10th day of
              February, 2017, at 1:47 p.m.


              BEFORE:      HONORABLE DANIEL L. JASICA




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 2 of 49 PageID #:251


                                        2/10/2017

                                                                         Page 2
       1      APPEARANCES:
       2
       3        BEERMANN, PRITIKIN, MIRABELLI & SWERDLOVE,
       4        (2275 Half Day Road, Suite 350,
       5        Bannockburn, Illinois 60015,
       6        312-621-4394,
       7        jsteele@beermannlaw.com,
       8        kcooper@beermannlaw.com,
       9        MR. JOHATHAN D. STEEL,
      10              -and-
      11        MR. KYLE COOPER,
      12              Appeared on behalf of the Petitioner;
      13
      14        WOLF & TENNANT,
      15        (33 North Dearborn Street, Suite 800,
      16        Chicago, Illinois 60602,
      17        312-739-0300), by:
      18        MR. JAMES WOLF,
      19              Appeared on behalf of the Respondent.
      20
      21
      22
      23      REPORTED BY:       KAREN ORENSTEIN, CSR, RPR,
      24      CSR No. 84-4693



                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 3 of 49 PageID #:252


                                         2/10/2017

                                                                         Page 3
        1                      (WHEREUPON THE FOLLOWING

        2                       PROCEEDINGS WERE HAD IN THE

        3                       ABOVE-ENTITLED CAUSE ON THIS

        4                       DATE.)

        5              THE COURT:    All right.    So I have read        01:47PM

        6    the motions.     There's a motion to quash.

        7    There's also a motion to amend.        It makes the

        8    most sense for me to attack the motion to amend

        9    first and then the motion to quash.        Anything

       10    else that I'm missing?      Those are the two              01:47PM

       11    motions that are pending, right?

       12              MR. COOPER:    That is correct, your

       13    Honor.

       14              THE COURT:    Okay.   It is your motion for

       15    leave to amend, so I will let you argue it.                01:47PM

       16              MR. STEELE:    You may recall from one of

       17    the prior court dates, I made a representation

       18    to your Honor that my area of practice is

       19    primarily family law.       And if someone were to

       20    come into my office today and say, As a parent,            01:48PM

       21    what's the longest period of time I can go

       22    without paying child support, I would take issue

       23    a little bit with the question because I think

       24    as an officer of the court and as someone who is




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 4 of 49 PageID #:253


                                        2/10/2017

                                                                         Page 4
        1    supposed to look out for the best interest of

        2    children, I would say, Support your children;

        3    they are your kids; they need to be supported.

        4    But if you were asking me a hypothetical

        5    question, I would say maybe a year before you               01:48PM

        6    were going to find yourself in trouble not

        7    paying child support.

        8                    This case centers around Raymond

        9    Ervin going the entire childhood of his children

       10    without paying any child support, which is a               01:48PM

       11    travesty of an injustice.       And the saying that

       12    he has millions for defense and not a penny for

       13    support is so appropriate in this case.         This

       14    man has gone to the Appellate Court twice; he

       15    filed a PLA to the Supreme Court; he went to the           01:49PM

       16    7th Circuit; he went to the 7th Circuit Court of

       17    Appeals.    Lost, lost, lost, lost.      This man is

       18    out of options at this point.

       19                    My client is pretty destitute for

       20    funds.    She has supported the kids her entire            01:49PM

       21    life.    I did also make an argument in a prior

       22    court date that the State of Illinois Department

       23    of Healthcare and Family Service has a listing

       24    of what they call deadbeat parents that owe




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 5 of 49 PageID #:254


                                        2/10/2017

                                                                         Page 5
        1    child support.     And I have gone through just

        2    kind of skimming to see where he would fit in

        3    this list.     And at the very least --

        4              THE COURT:    I take it he is not on the

        5    list.                                                       01:49PM

        6              MR. STEELE:    He is not on the list.      He

        7    deserves an honorable mention if he were to be

        8    on the list.     By our math he owes in excess of

        9    $700,000 without any interest being applied.          So

       10    we have him as owing over a million with                   01:49PM

       11    interest.    And we've attached a table to our

       12    motion for leave to amend that shows you how we

       13    came up with the number.       My first thought on

       14    how to come up with a number was to say how many

       15    lapsed between entry of the judgment and the age           01:50PM

       16    of majority of the children, multiply that by

       17    the amount of Canadian dollars, and then just

       18    straight convert it.      And then someone smarter

       19    than me, meaning someone who doesn't do family

       20    law, says --                                               01:50PM

       21              THE COURT:    I am going to interrupt you

       22    because I have seen your motion, but I'm not

       23    sure -- I want to get that document in front of

       24    me while you are telling me about it.




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 6 of 49 PageID #:255


                                        2/10/2017

                                                                         Page 6
        1              MR. STEELE:    Sure.

        2              THE COURT:    I'm sure I have it here.

        3              MR. STEELE:    This is Exhibit F.

        4              THE COURT:    I have it.

        5              MR. STEELE:    So what we instead opted to        01:50PM

        6    do to be more accurate was to go month by month

        7    and to figure out what was the conversion rate

        8    month by month because that would be a more

        9    accurate calculation as of today's date what is

       10    owed.                                                      01:50PM

       11              So in terms of equity, I think that the

       12    argument to allow leave to amend strongly,

       13    strongly favors Ms. Ervin.       And that goes to

       14    your discretion and to whether or not you should

       15    grant leave to amend.      And I will circle back to       01:51PM

       16    that in a minute.      The question that Mr. Wolf is

       17    going to address -- and I'm going to try to go

       18    off of his response -- is whether or not you

       19    have the authority to grant leave to amend or

       20    whether you have the authority to exercise your            01:51PM

       21    discretion.

       22                    I read his response.     Mr. Wolf is a

       23    smart lawyer.     I think he is doing the best that

       24    he can with the facts that you are presented




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 7 of 49 PageID #:256


                                        2/10/2017

                                                                         Page 7
        1    with.    You are not always presented with the

        2    strongest of facts, and that's what you have to

        3    do as a lawyer.     His arguments come down to what

        4    Section 616 of the Code of Civil Procedure

        5    either does not apply to pleadings or -- I'm                01:51PM

        6    sorry -- applies only to pleadings and not a

        7    citation or that it only applies before a final

        8    judgment.

        9                    So in reverse order, the statute

       10    does say before final judgment you can ask for             01:51PM

       11    leave to amend.     The final judgment as it

       12    pertains to that statute is not whether or not

       13    there's ever been a final judgment.        It refers

       14    to whether or not there's a final judgment

       15    entered on the pleading which you are seeking to           01:52PM

       16    amend.

       17                    If his interpretation were correct,

       18    you could never seek leave to amend any

       19    post-decree pleadings because there was a final

       20    judgment.    So if you have a petition for rule to         01:52PM

       21    show cause to enforce a judgment for dissolution

       22    of marriage, you can amend that petition after

       23    the judgment.     And it's not a defense to say,

       24    Well, there's a final judgment.        The question is




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 8 of 49 PageID #:257


                                        2/10/2017

                                                                         Page 8
        1    whether or not there's a final judgment on that

        2    pleading that you are seeking to amend.

        3              THE COURT:    Well, I think his point was

        4    if you are seeking to -- there may be ways you

        5    can amend post-judgment pleadings; but if your              01:52PM

        6    reliance is on 2-616, then at least that statute

        7    doesn't apply in this fact scenario.        I think

        8    that's his position.

        9              MR. STEELE:    I will let him speak to his

       10    own position, but my response to that is that              01:52PM

       11    that's an incorrect reading of the statute.          The

       12    test is whether or not you have a final judgment

       13    on the order that you are seeking to amend.          So

       14    in this case we are seeking to amend a citation.

       15    There's been no final judgment entered on that             01:53PM

       16    citation.

       17                    It seems like maybe I have lost the

       18    Court on this line of argument.

       19              THE COURT:    There's never a final

       20    judgment entered on a citation.                            01:53PM

       21              MR. STEELE:    I think when you enter a

       22    turnover order, that's immediately appealable.

       23    That would be a final judgment.

       24              THE COURT:    Okay.




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 9 of 49 PageID #:258


                                        2/10/2017

                                                                         Page 9
        1              MR. STEELE:    So I think that before the

        2    final judgment argument falls pretty easily

        3    because, if it weren't to fall, anything after a

        4    judgment was not subject to be amended, and

        5    that's an absurd result.       To not be able to            01:53PM

        6    amend any post-decree pleadings is not the

        7    application of that statute, first.

        8                    Second, as to whether or not it

        9    applies to a citation to discover assets, a

       10    couple things; first, it does not only apply to            01:53PM

       11    a pleading.     If you read 616(a), it says that it

       12    allows amendments to -- in any process, comma,

       13    pleading, comma, bill of particulars or

       14    proceedings.

       15                    So our first position is, this is,         01:54PM

       16    in fact, a pleading.      To the extent you find

       17    that it's not a pleading, it's certainly a

       18    process of some sort or some sort of proceeding,

       19    so it's subject to amendment.       But second of

       20    all, as I said, our position is that it is a               01:54PM

       21    pleading.    A pleading -- and I understand

       22    Mr. Wolf cites to the Wolf case, as ironic as

       23    that sounds.     The Wolf case is cited a lot in

       24    divorce cases, so I'm familiar with it.         It's




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 10 of 49 PageID #:259


                                         2/10/2017

                                                                        Page 10
        1     normally cited for the proposition that it

        2     distinguishes between the motion and a pleading

        3     as far as what is subject to attack on of 619

        4     motion to strike.     A motion is an application to

        5     the Court in a pending proceeding.        A pleading       01:54PM

        6     is allegations that bring some sort of filing

        7     that brings the parties to court.

        8                    So if you are off-call for a number

        9     of years, you file something that brings

       10     everybody back to court, it's a pleading.         They     01:55PM

       11     can look alike but when they are filed can

       12     distinguish their character.       So if you are in

       13     the middle of a -- and I'm sorry I keep using

       14     family law cases, but that's what I know -- if

       15     you are in the middle of a divorce case and it's           01:55PM

       16     pre-decree and you are asking the Court to

       17     modify child support, that's a motion because

       18     it's a pending proceeding and you are asking for

       19     an application of a ruling.

       20                    If you are post-decree and you are          01:55PM

       21     five years down the line, you come in and you

       22     ask to modify child support, now you are

       23     pleading because you are bringing the parties

       24     back to court.




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 11 of 49 PageID #:260


                                         2/10/2017

                                                                        Page 11
        1                    A citation, by the terms of

        2     Section 1402, is a supplementary proceeding

        3     that's commenced by the service of a citation.

        4     So this is a new proceeding.       It's a

        5     supplementary proceeding that stems from a                 01:55PM

        6     judgment.    So I think under that definition it's

        7     a pleading.    At the very least, it's other

        8     process as contemplated by Section 616.

        9                    We also cited to Supreme Court

       10     Rule 277, which we have cited some case law to,            01:55PM

       11     for the proposition that 277 specifically

       12     allowed for amended citations in the case that

       13     we cited.    So I think that whether or not you

       14     can allow leave to amend is answered in the

       15     affirmative.    I think that's pretty clear.       The     01:56PM

       16     next question of whether or not you should, I

       17     said I would come back to that.

       18                    So there's a number of cases that I

       19     think are persuasive.      So I cite to Mitchell v.

       20     Norman -- the cite is 291 Ill. App.3d 927 --               01:56PM

       21     which stands for the proposition that any doubt

       22     as to whether or not a plaintiff should be

       23     granted leave to amend should be decided in

       24     favor of allowance of the amendment.




                            LAKE-COOK REPORTING, LTD.
                                   847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 12 of 49 PageID #:261


                                         2/10/2017

                                                                        Page 12
        1              THE COURT:    And that's just general

        2     amendment; it's not specific to --

        3              MR. STEELE:    Correct.    So anytime you

        4     are juggling between do I allow it, you err on

        5     the side of I'm going to allow it.                         01:56PM

        6                     And then there's another case,

        7     Dunning vs. -- I don't even know how to say

        8     this -- Dynegy.     So that cite is 33 N.E.3d 179.

        9     And, again, this is more just a general

       10     statement of law that the trial Court should               01:57PM

       11     exercise discretion liberally in favor of

       12     allowing amendments to pleadings to the extent

       13     that it furthers the ends of justice.        I don't

       14     think that Counsel will stand before you and

       15     argue that justice is furthered by quashing                01:57PM

       16     these citations, releasing the money, and

       17     continuing to deprive Ms. Ervin of support for

       18     her children.    I think the ends of justice are

       19     very clearly erring on our side because the

       20     public policy in the state of Illinois strongly            01:57PM

       21     favors supporting children, which this man has

       22     evaded for far too long.      I think the time has

       23     come for him to stop being able to avoid paying

       24     child support.    I think that jobbing the legal




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 13 of 49 PageID #:262


                                         2/10/2017

                                                                        Page 13
        1     system has run its course.      He's gone as far as

        2     he can go.

        3                    At this point it's a matter of

        4     enforcement.    I think that to allow him to exalt

        5     form over substance in this matter would be a              01:58PM

        6     grave injustice to Ms. Ervin and to her

        7     children.     And I think even if you do exalt form

        8     over substance, the form here still favors

        9     Ms. Ervin because, as I said, I think that you

       10     have the authority.     I think it's a matter of           01:58PM

       11     discretion.    I think that the discretion favors

       12     granting the leave to amend.

       13                    And based on that, we are asking

       14     that we be granted leave to amend.        And

       15     specifically what we are asking to do is that              01:58PM

       16     the citations that we are asking to amend be

       17     modified to say that the operative judgment is

       18     the judgment for dissolution of marriage, the

       19     subsequent order that enrolled it in Lake

       20     County, and then every month thereafter of                 01:58PM

       21     missed support payments is a separate

       22     enforceable judgment under 505(d) of the IMDMA.

       23              THE COURT:    So I have a few questions.

       24     And I asked this when this case first came up,




                            LAKE-COOK REPORTING, LTD.
                                   847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 14 of 49 PageID #:263


                                         2/10/2017

                                                                        Page 14
        1     and I don't know if you currently are pursuing

        2     it.   But why aren't you on the first floor of

        3     the courthouse trying to enforce that decree

        4     trying to get it reduced to a judgment figure in

        5     dollars here in 2017 or even to try to have the            01:59PM

        6     defendant held in contempt?       Why are you

        7     pursuing the citation instead of going to the

        8     first floor to try to get a judgment, to get the

        9     order that you have from the Canadian Court

       10     reduced to a judgment here in Lake County?                 01:59PM

       11              MR. STEELE:    The reason for that is,

       12     first, if we were to seek a contempt finding --

       13              THE COURT:    Or even just to seek an

       14     order determining --

       15              MR. STEELE:    The amount.                        01:59PM

       16              THE COURT:    -- the amount.     And you have

       17     had almost a month and a half since the first

       18     time this case came up to try to do that.         So I

       19     don't understand why you haven't gone back down

       20     there.                                                     02:00PM

       21              MR. STEELE:    If we were to seek a

       22     contempt finding, a contempt finding is

       23     immediately appealable.      So we would be entering

       24     into another two years of appeal with Mr. Ervin,




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 15 of 49 PageID #:264


                                         2/10/2017

                                                                        Page 15
        1     which I don't want to take that on on behalf of

        2     my client for a good reason.       And that good

        3     reason answers the other part of your question,

        4     which is why don't you go to that Court and

        5     reduce it to a specific dollar amount.        And the      02:00PM

        6     reason is under Section 505(d), I have a series

        7     of judgments as I stand here.       That's why we

        8     used the original numbers in our citation that

        9     were sought to be quashed, because it was kind

       10     of just a snapshot at that point in time, what             02:00PM

       11     was owed.    And Section 505(d) specifically

       12     carves out child support as not needing to be

       13     reduced to a judgment because every missed

       14     payment by operation of law is a money judgment

       15     that's enforceable by citation proceedings.         So     02:00PM

       16     the answer is, I have a judgment.

       17              THE COURT:    Let me take a look at

       18     Section 505(d).     So here it is.    Any new or

       19     existing support order entered by the Court

       20     under this section -- the section being the                02:01PM

       21     Illinois Marriage and Dissolution -- shall be

       22     deemed to be a series of judgments.

       23                    So I guess my question is, the

       24     order that you are asking me to enforce and to




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 16 of 49 PageID #:265


                                         2/10/2017

                                                                        Page 16
        1     deem a series of judgments is an order from a

        2     Canadian Court?

        3               MR. STEELE:   That was registered in

        4     Lake County.

        5               THE COURT:    That was registered in             02:01PM

        6     Lake County.    But was it a support order entered

        7     by the Court under the Illinois Marriage and

        8     Dissolution of Marriage Act?

        9               MR. STEELE:   I think that upon

       10     enrollment, the answer is yes.       And the               02:01PM

       11     enrollment was contested.      I think the

       12     enrollment was the subject of appeal and it was

       13     affirmed that it was enrolled.       And it is,

       14     therefore, subject to enforcement under our

       15     laws.                                                      02:02PM

       16                    So, yes, I think that once we adopt

       17     it, once we enroll it, it's governed by our

       18     Illinois Marriage and Dissolution of Marriage

       19     Act.    If it weren't, on the first floor we would

       20     be sitting there applying the Canadian law,                02:02PM

       21     which would not be an appropriate exercise of

       22     authority.    I think that once you enroll it, all

       23     of the remedies of the IMDMA are available to

       24     either party and it's as if that judgment was




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 17 of 49 PageID #:266


                                         2/10/2017

                                                                        Page 17
        1     entered here.

        2              THE COURT:    So is it enrolled under some

        3     process available under the Illinois Marriage

        4     and Dissolution of Marriage Act of Illinois?         Or

        5     is it simply enrolled like any other foreign               02:02PM

        6     judgment would be enrolled in Lake County?

        7     Maybe I need to take a look at the order of

        8     enrollment.

        9              MR. COOPER:    That's the order upholding

       10     the registration of the Canadian judgment.                 02:03PM

       11              THE COURT:    Is it attached to one of the

       12     documents as an exhibit?

       13              MR. STEELE:    I don't know.

       14              MR. COOPER:    I don't believe that order

       15     is, your Honor, but it is cited in the motion.             02:03PM

       16              THE COURT:    Okay.   Anything else?

       17              MR. STEELE:    No.

       18              THE COURT:    Response?

       19              MR. WOLF:    Yes, your Honor.

       20                    First, for the record, when Counsel         02:06PM

       21     was speaking, I did indicate to the Court I

       22     wished to say something which would have been an

       23     objection to anything that was beyond what I

       24     believe are the narrow issues before this Court.




                            LAKE-COOK REPORTING, LTD.
                                   847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 18 of 49 PageID #:267


                                         2/10/2017

                                                                        Page 18
        1     So I just want that for the record.

        2              THE COURT:    Thank you.

        3              MR. WOLF:    We have a narrow issue before

        4     your Honor that confines the facts to what we

        5     have here.    And what happened, just somewhat             02:07PM

        6     historically, is that the plaintiff had a

        7     citation issued, based it on a judgment that had

        8     been vacated, then orally before your Honor

        9     started talking about another judgment that had

       10     also been vacated.     And now he comes before this        02:07PM

       11     Court asking to amend the citation.        And that's

       12     all that's before this Court, all that's before

       13     this Court.

       14                    And they come before the Court

       15     relying on 2-616 of the Illinois Code of Civil             02:07PM

       16     Procedure.    And there are two sections to that,

       17     Subsection A and Subsection C, that deal with

       18     amending -- amendments generally.       And it is

       19     important to know that that is the section in

       20     the Illinois Code of Civil Procedure that deals            02:08PM

       21     with amendments, nothing else.       Section A

       22     provides that there can be amendments before a

       23     judgment.    And as I pointed out, you can't have

       24     a citation unless there is a judgment, so that's




                            LAKE-COOK REPORTING, LTD.
                                   847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 19 of 49 PageID #:268


                                         2/10/2017

                                                                        Page 19
        1     inapplicable.

        2                    Secondly, C provides that you can

        3     amend pleadings.     And I am underlining pleadings

        4     to conform with proofs.      It's not just amending

        5     pleadings, but you have to be amending them to             02:08PM

        6     conform with proof.     That's what it says.

        7                    So what we have here, first of all,

        8     is you cannot have a citation unless you have a

        9     judgment, so A is inapplicable.       C, whether we

       10     argue it's not a pleading -- and we think we               02:09PM

       11     have authority, and I have been cautioned often

       12     by judges who when I refer to a motion as a

       13     pleading say, Counsel, that's not a pleading.

       14     They say there are specific pleadings and we

       15     know them.    There's a complaint; there's an              02:09PM

       16     answer; there's a reply; there's a counterclaim

       17     and an answer or reply to the counterclaim.         And

       18     so C provides that it only applies to pleadings

       19     but only to conform with proof.

       20                    Now, accordingly, coming on upon            02:09PM

       21     2-616 provides no avail for the plaintiff here.

       22     They cannot amend pursuant to 2-616.        And they

       23     have not submitted to this Court or quoted from

       24     any other provision that allows amendment under




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 20 of 49 PageID #:269


                                         2/10/2017

                                                                        Page 20
        1     the Illinois Code of Civil Procedure.        There is

        2     no other one.    That is it, 2-616.

        3                    Now, what they have said in their

        4     pleading, they said, Oh, we have presented

        5     cases.   And I think the language they used is             02:10PM

        6     where a party has used Supreme Court Rule 277 to

        7     amend a citation to discover assets.        Here's the

        8     cases.

        9              THE COURT:    I have read the cases.

       10              MR. WOLF:    Not a mention of 277.                02:10PM

       11              THE COURT:    There's a mention to an

       12     amended citation to discover assets, but it

       13     doesn't describe --

       14              MR. WOLF:    Let's talk about how we can

       15     go about issuing an amended citation.        As the        02:10PM

       16     plaintiff did here, I could go down to the

       17     clerk's office using the caption of this case

       18     and come up with a fictitious date and a

       19     fictitious amount for a judgment and the clerk

       20     will issue a citation.      Monday I could walk in         02:10PM

       21     to the clerk and title something an amended

       22     citation, present it to the clerk, they stamp

       23     it, and give it back to me.       That's how a

       24     citation is issued.     It doesn't go before the




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 21 of 49 PageID #:270


                                         2/10/2017

                                                                        Page 21
        1     Court.   It's a simple clerical matter.       That's

        2     presumably what they could have done in each of

        3     those cases.    But it doesn't say so.      All it

        4     says is they were issued.      And the only person

        5     who issues a citation is the Clerk of the Court.           02:11PM

        6     So these cases are of no benefit to the

        7     plaintiff at all.     I mean, they don't provide

        8     any authority that under 277 you can amend.

        9              THE COURT:    Just so I'm clear, is it

       10     your position that there's no -- and I                     02:11PM

       11     understand they have only cited 2-616 but under

       12     your understanding, there's no authority

       13     whatsoever for the issuance or the

       14     Court-sanctioned allowance of an amended

       15     citation to discover assets?                               02:11PM

       16              MR. WOLF:    I'm relying on the plaintiff.

       17     They haven't presented any.       I know of none.

       18              THE COURT:    Okay.   Go ahead.

       19              MR. WOLF:    So therefore -- and quite

       20     simply, we have a citation that was improperly             02:11PM

       21     issued, there being no judgment.       The plaintiff

       22     has come before this Court and said, We want to

       23     amend it and we want to amend it under 2-616.

       24     2-616 does not allow them to amend this




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 22 of 49 PageID #:271


                                         2/10/2017

                                                                        Page 22
        1     proceeding, this document.

        2              THE COURT:    What about their argument

        3     that this is a process, it's a post-judgment

        4     process under 616(a), and it's a new process,

        5     separate process, a supplemental process, if you           02:12PM

        6     will, and that therefore they can amend it

        7     anytime prior to -- and I don't know what a

        8     final judgment and citation is, but their

        9     suggestion is a turnover would be a final

       10     judgment in the citation.      But, anyway, reliance       02:12PM

       11     on 616(a) to say that they are changing the

       12     claims and allegations and any process

       13     allocating bill of particulars or proceedings.

       14     So this is a proceeding that they can amend

       15     under 616(a) because it's a supplemental.         It's     02:13PM

       16     a new proceeding.

       17                    So the fact that there was a final

       18     judgment, yes, it's prerequisite to a

       19     supplemental proceeding, but there's still some

       20     final judgment that would be entered on the                02:13PM

       21     citation and therefore they can avail themselves

       22     of 616(a).

       23              MR. WOLF:    Well, under 2-616(a), the

       24     legislature has used specific language.        And had




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 23 of 49 PageID #:272


                                         2/10/2017

                                                                        Page 23
        1     they wanted it to be broader than it is, they

        2     could have added that language.       They have not

        3     done it.     And it's not up to the Court to add

        4     language.    You can interpret, you can enforce,

        5     which is very topical these days nationally, but           02:13PM

        6     the Court cannot add language to something that

        7     the legislature has promulgated.       And the

        8     language, I think, is very specific.        It's very

        9     narrow.    And I submit that the attempt to amend

       10     the citation must be denied because there is no            02:14PM

       11     basis in law.

       12                    The plaintiff argues, as they

       13     might, they have not presented the Court with

       14     any basis to amend that.      We have looked and

       15     presented the Court with 2-616; we have argued             02:14PM

       16     on that because that is what the plaintiff

       17     relied on.    And that does not provide them any

       18     basis to have this Court to allow them to amend.

       19                    So given all of that -- and I

       20     understand, you know, when you don't have the              02:14PM

       21     law, you use the facts.      And I understand the

       22     facts of this case.     I'm not going to comment on

       23     them, but I don't think they are relevant.         The

       24     only facts that are relevant are as they relate




                            LAKE-COOK REPORTING, LTD.
                                   847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 24 of 49 PageID #:273


                                          2/10/2017

                                                                        Page 24
        1     to the motion to amend.

        2                    Respectfully, I think it should be

        3     denied.

        4                THE COURT:    And it's your motion, so I

        5     would give you the final word.                             02:14PM

        6                MR. STEELE:   I would like to correct a

        7     misstatement.    He argued that I made an oral

        8     request premised upon a second judgment that was

        9     vacated.    That's not correct.     Our initial

       10     citation was premised upon a judgment that was             02:15PM

       11     vacated.    We filed a response and said, Let us

       12     use this judgment, and it turned out that was

       13     vacated.

       14                    But when we argued to your Honor,

       15     your Honor asked me, Are you making an oral                02:15PM

       16     motion to amend your citation to cite as the

       17     basis of dissolution?

       18                    And I said, Yes.

       19                    And you said, Well, I'm not going

       20     to entertain it as an oral motion; I'm going to            02:15PM

       21     enter and continue this; maybe you will file a

       22     written motion.

       23                    So I get the sense that you are

       24     wanting to do the right thing here and you are




                            LAKE-COOK REPORTING, LTD.
                                   847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 25 of 49 PageID #:274


                                          2/10/2017

                                                                         Page 25
        1     just wanting me to give you a basis to do it.          I

        2     don't think anyone, as officers of the court,

        3     wants these children to go their entire lives

        4     without support.     So when Counsel says, It's not

        5     about the facts, I take exception to that.         I       02:15PM

        6     think it is about the facts.       I think it is

        7     about these children that went their whole lives

        8     without support.     To try to ignore it and base

        9     it solely on a technicality, I think it ignores

       10     reality.    I think it ignores our purpose here to         02:16PM

       11     administer justice.

       12                    Second, Counsel focuses a lot on

       13     616(c).    You may notice I didn't say a word

       14     about 616(c).    My argument is 616(a).      So it's

       15     kind of a red herring.                                     02:16PM

       16                    I'm sorry.    Let me back up a

       17     second.    The argument that the facts don't

       18     matter, I thought was interesting because I have

       19     only been here in two out of the three or four

       20     court appearances.     But what I have not heard or        02:16PM

       21     seen in anything that was filed -- although I

       22     did think it was ironic that Counsel referred to

       23     my response as a pleading after taking exception

       24     to what is and isn't a pleading -- I haven't




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 26 of 49 PageID #:275


                                         2/10/2017

                                                                        Page 26
        1     seen in any of the briefs a dispute that the

        2     money is owed.    He is not even standing here as

        3     an officer of the court saying, My client

        4     doesn't owe the money.      He's just saying, Maybe

        5     that's not the right date; maybe that's not the            02:16PM

        6     right amount.    He owes in excess of the funds

        7     that have been frozen.      That much is clear.     He

        8     owes, we believe, $700,000.       We have frozen with

        9     our citation about $300,000, which will provide

       10     much needed relief to my client who has been               02:17PM

       11     forced to solely support her children for her

       12     entire life.

       13                    Counsel says that a pleading is

       14     either a complaint, an answer, or cross-claim.

       15     I argued initially that this is a supplementary            02:17PM

       16     proceeding.    So whatever initiates your

       17     proceeding is, in fact, a complaint.        So if your

       18     citation initiates your proceeding, your

       19     citation is in effect your complaint.

       20                    Counsel argues extensively that our         02:17PM

       21     entire basis for motion for leave to amend is

       22     Section 616.    I'm not sure if he missed the

       23     preamble of our motion, but we cite to

       24     Section 1402; we cite to Supreme Court 277; and




                            LAKE-COOK REPORTING, LTD.
                                   847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 27 of 49 PageID #:276


                                         2/10/2017

                                                                         Page 27
        1     we cite to Section 616.

        2                    I will concede that my primary

        3     argument here is 616(a).      Counsel also described

        4     what he believes is the process for issuance of

        5     an amended citation that all you have to do is             02:18PM

        6     walk downstairs, write "amended citation" on a

        7     ham sandwich, hand it to the clerk, they stamp

        8     it, and you get an amended citation.        I make

        9     light of the ham sandwich analogy, but I think

       10     you get the point.                                         02:18PM

       11                    That's not the process.      Second,

       12     1402 specifically prohibits someone from issuing

       13     successive citations without leave of Court.          So

       14     could we have made an end-run around your

       15     Honor's ruling and just gone and issued another            02:18PM

       16     citation upon what we believe it should be

       17     amended to?    Sure.   I'm not going to make an

       18     end-run around your Honor.      I could have gone

       19     into the clerk's office, but I think that would

       20     have been improper.     The code that we are under,        02:18PM

       21     which is Section 1402, specifically requires us

       22     to seek leave of Court if we are going to issue

       23     successive citations.

       24                    And I want to respond to what




                            LAKE-COOK REPORTING, LTD.
                                   847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 28 of 49 PageID #:277


                                         2/10/2017

                                                                        Page 28
        1     looked like your Honor's reaction to what is a

        2     final judgment in a citation proceeding.         I

        3     would direct you to Illinois Supreme Court

        4     Rule 304(b)(4), which provides matters that are

        5     appealable immediately or appealable without a             02:19PM

        6     special finding.     And it specifically says that

        7     a final judgment or order entered in a

        8     proceeding under Section 2-1402 -- which is this

        9     kind of proceeding -- of the Code of Civil

       10     Procedure.    So the Supreme Court Rule 304(b)(4)          02:19PM

       11     specifically contemplates a final judgment in a

       12     citation proceeding because it provides that

       13     it's such a proceeding -- such a final judgment

       14     is, in fact, appealable.

       15                    And if you are asking what would be         02:19PM

       16     a final judgment in a citation proceeding, the

       17     proceeding ends when a turnover order is

       18     entered.    And I think there are other orders

       19     that can be entered when it is not issued to a

       20     third-party respondent, like if you are bringing           02:19PM

       21     in a defendant.     A dismissal of it, if you find

       22     that he doesn't have money, maybe that's a final

       23     judgment.    A payment schedule that's entered

       24     into by agreement, maybe that's a final




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 29 of 49 PageID #:278


                                         2/10/2017

                                                                        Page 29
        1     judgment.    But when you have a citation that's

        2     served on a third-party bank, the citation

        3     necessarily ends when they turn over the funds

        4     they have.    So that's the end of that

        5     proceeding.    That is the final judgment in this          02:20PM

        6     proceeding.    If you couldn't have a final

        7     judgment in a citation proceeding, I don't think

        8     that there would be Supreme Court

        9     Rule 304(b)(4).

       10                    So for those reasons, again, what           02:20PM

       11     I'm asking your Honor to do is to allow us leave

       12     to amend the citations and allow us to get to

       13     the merits, which are that Mr. Ervin owes a

       14     significant -- probably the most significant you

       15     are going to see sitting on this bench -- amount           02:20PM

       16     of child support.     And what I'm trying to do is

       17     what I think we are sworn as officers of the

       18     court, have a duty to do, which is under our

       19     public policy, to support children.

       20                    So I think that it's appropriate.           02:20PM

       21     I think that you should exercise your discretion

       22     to allow us leave to amend.

       23              THE COURT:    All right.    Thank you.

       24              MR. WOLF:    I object to any reference to




                            LAKE-COOK REPORTING, LTD.
                                   847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 30 of 49 PageID #:279


                                         2/10/2017

                                                                        Page 30
        1     304(b) because it was not pled and it takes me

        2     by surprise.

        3              THE COURT:    I have considered the

        4     arguments by Counsel.      I have also looked for

        5     case authority that would support either                   02:21PM

        6     position.    I have read the motions and the

        7     responsive documents.      I do understand and

        8     appreciate that it appears that there's an

        9     inordinate amount of child support that is owed

       10     and that has not been paid.       But the question         02:21PM

       11     facing the Court is whether the citation that

       12     was initially issued was proper and whether, in

       13     light of that, the Court should allow an amended

       14     citation to be issued as opposed to what's

       15     specifically contemplated in Section 277, which            02:22PM

       16     would be to grant leave to the judgment creditor

       17     to file a new and corrected citation.

       18                    It's undisputed that the original

       19     order upon which the citation was issued had, in

       20     fact, been vacated.     There was argument -- and,         02:22PM

       21     again, Counsel probably has a better

       22     recollection than I do, but I also know there

       23     was a second order that was referenced, I

       24     believe, by the judgment creditor, as perhaps




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 31 of 49 PageID #:280


                                         2/10/2017

                                                                        Page 31
        1     being an alternative basis for the issuance of

        2     the citation.    And it was discovered that that

        3     order also had been vacated.

        4                    So the original citation that was

        5     issued supported by an attorney's affidavit was,           02:22PM

        6     in fact, an order that had been vacated.         It

        7     strikes me that the appropriate response at that

        8     point in time would have been to seek leave,

        9     then to have issued a new citation based on a

       10     successive citation, which is specifically                 02:23PM

       11     contemplated by Rule 277, which the Court would

       12     have granted and would still grant.

       13                    I understand the judgment

       14     creditor's position as well; but between the

       15     time they prepared that citation and got it                02:23PM

       16     served, the $300,000 that are being frozen could

       17     be unfrozen and moved.      And I assume the concern

       18     was that that money would be transferred or

       19     moved such that it would then fall back to the

       20     judgment creditor trying to search out where               02:23PM

       21     these dollars might be.

       22                    So having found no case authority

       23     to support the proposition that the Court can

       24     allow an amended citation to discover assets,




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 32 of 49 PageID #:281


                                         2/10/2017

                                                                        Page 32
        1     although I did acknowledge there are cases out

        2     there where Courts have said they are faced with

        3     an amended citation to discover assets, but none

        4     of them explain how they got there or whether it

        5     was authorized by a Court, I am not going to be            02:24PM

        6     granting the motion to amend based on not,

        7     obviously, the fact that I'm not sure that's the

        8     correct way to do it but the proposed amendment,

        9     as I understand it, is also problematic because

       10     the judgment creditor is asking the Court to               02:24PM

       11     allow the amendment to cite to a Canadian

       12     judgment and asking the Court to then convert

       13     the Canadian dollars that are being owed to U.S.

       14     dollars and to calculate how much money would

       15     have been owed since the issuance of the                   02:24PM

       16     Canadian order back in 1999.

       17                    I understand the argument that the

       18     Court has the authority to treat nonpayment of

       19     each month of the Canadian judgment child

       20     support order that didn't get paid as a judgment           02:25PM

       21     in the United States, but the specific statute

       22     that authorizes that does say that it's based on

       23     a support order entered pursuant to the Illinois

       24     Marriage and Dissolution of Marriage Act and the




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 33 of 49 PageID #:282


                                         2/10/2017

                                                                        Page 33
        1     order that the judgment creditor seeks to go now

        2     amend and to be the basis of the amended

        3     citation is a Canadian child support order

        4     doesn't strike me as an order that was entered

        5     pursuant to the Illinois Dissolution of Marriage           02:25PM

        6     Act.

        7                    As I have suggested on multiple

        8     occasions, I think the recourse that remains for

        9     the judgment creditor is to go back to the

       10     family law court, file, as they have on at least           02:26PM

       11     two occasions in the past, some sort of motion

       12     to have the Canadian judgment order -- to get a

       13     judgment order in current dollars based on the

       14     nonpayment of the monthly child support from the

       15     Canadian Court.     And I'm sure a first-floor             02:26PM

       16     Court would do that and then they would have a

       17     judgment here in Lake County for a sum certain

       18     upon which they could issue a citation.

       19                    I understand only too well that

       20     this may result in the judgment creditor having            02:26PM

       21     to go chase down dollars that should have been

       22     paid years ago.     But to me that is the

       23     appropriate recourse that exists, not to try to

       24     correct and amend a citation that, frankly, was




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 34 of 49 PageID #:283


                                         2/10/2017

                                                                        Page 34
        1     improperly issued and was sworn to by an

        2     attorney as being a valid judgment when, in

        3     fact, the judgment had been vacated.

        4                    So while there are certainly

        5     equitable considerations that weigh in favor of            02:27PM

        6     granting the amendment and going into some

        7     uncharted territory, there are also some

        8     equitable arguments that the citation that was

        9     issued by Counsel was, to say the least,

       10     improper.    So the motion to amend is denied.             02:27PM

       11                    That leaves us, I think, with the

       12     motion to quash the citations.       Any argument you

       13     wish to make on that motion?

       14              MR. WOLF:    I don't think so, your Honor.

       15     I think pretty much anything that needs to be              02:27PM

       16     said has been said.     The citations we moved to

       17     quash are contained within the four corners of

       18     judgment that had never been -- it had been

       19     entered, but it had been vacated.

       20                    The Section 1402 in 277 requires            02:28PM

       21     there to be a valid judgment.       There was no

       22     valid judgment.     And, therefore, the only course

       23     this Court can take should be not only quashing

       24     it but terminating it because as of this date,




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 35 of 49 PageID #:284


                                         2/10/2017

                                                                        Page 35
        1     there is no judgment.

        2              THE COURT:    Any response?

        3              MR. STEELE:    I'm not sure what the

        4     difference between quashing and terminating

        5     would be in this context.                                  02:28PM

        6                    I have a question for the Court as

        7     far as your ruling on the prior motion.        I

        8     understand you're suggesting an available remedy

        9     to the plaintiff.     Are you making a finding that

       10     that's the only remedy that's available to the             02:28PM

       11     plaintiff?    Because it's our intention to issue

       12     another citation premised upon what we believe

       13     is our judgment.

       14              THE COURT:    Are you seeking leave of

       15     court to do that?                                          02:29PM

       16              MR. STEELE:    Yes, I am.    And I think

       17     that there's authority for the proposition

       18     that -- based on your concern that it was not

       19     entered by this State -- and I'm going to

       20     paraphrase because I only hear it; I don't                 02:29PM

       21     actually read it -- that a judgment entered by

       22     another authority has the same attributes when

       23     enrolled as though it had been enrolled in this

       24     state.




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 36 of 49 PageID #:285


                                         2/10/2017

                                                                        Page 36
        1                    So I still think that despite the

        2     fact it was entered in another jurisdiction,

        3     when it was enrolled here, it's still

        4     enforceable here.     I think that it's still

        5     subject to our laws as if it were entered here.            02:29PM

        6     I think that's what it means when something is

        7     enrolled.

        8                    So our intention is to issue a

        9     citation and to the extent your Honor had not

       10     had the issue before you, at this time, because            02:29PM

       11     you are not granting us leave to amend, I'm just

       12     asking, are you making any such claim being that

       13     we are prohibited?     Or can we, in fact, have

       14     leave to issue a successive citation?

       15              THE COURT:    So before I directly                02:30PM

       16     respond, what I have appears to be an oral

       17     motion to issue a successive citation.

       18                    And your response to that?

       19              MR. WOLF:    I do object to that, your

       20     Honor.   I think he has a right to come before             02:30PM

       21     you with the motion.     And that matter is not

       22     properly before you.     So if you want to issue an

       23     order that says he can file any motion he wants

       24     to, that's one thing.      But to give him a




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 37 of 49 PageID #:286


                                         2/10/2017

                                                                        Page 37
        1     specific order saying, You can file a motion in

        2     reference to this matter, I don't think it's

        3     properly before you.

        4              THE COURT:    Leave is granted to file a

        5     successive or second citation to discover assets           02:30PM

        6     against the judgment debtor.       I have not said

        7     that going back to the first floor is your only

        8     recourse, but obviously you have heard my

        9     thoughts and concerns with what I assume is your

       10     proposed successive citation.       And I look             02:31PM

       11     forward to reading the authority and case law

       12     that would support it if, in fact, it's

       13     challenged.

       14              MR. WOLF:    And for the record, your

       15     Honor, I do wish to challenge the fact that you            02:31PM

       16     are granting him leave to file a successive

       17     citation because I think 277 has specific

       18     provisions that are requirements for someone who

       19     is filing a successive citation.

       20              THE COURT:    So just so I'm clear, what          02:31PM

       21     it says is if there's been a prior supplemental

       22     proceeding -- and, again, we didn't -- I think

       23     this is different than a situation where we have

       24     actually gone down the road and started a




                            LAKE-COOK REPORTING, LTD.
                                   847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 38 of 49 PageID #:287


                                         2/10/2017

                                                                        Page 38
        1     citation where the citation was challenged.         We

        2     have never even had the initial supplemental

        3     proceeding, if you will, because it got knocked

        4     out of the box, so to speak.

        5                    So to the extent that a new                 02:32PM

        6     citation would, in fact, require a leave of

        7     court, what it provides is that no further

        8     proceeding shall be commenced against him except

        9     with leave of court.     Leave may be granted upon

       10     ex parte motion of the judgment creditor but               02:32PM

       11     only upon a finding of certain prerequisites.

       12                    So I'm not granting it on an

       13     ex parte basis.     There's nothing in there that

       14     says it must be submitted via written motion.

       15     And under the circumstances where it was your              02:32PM

       16     motion to quash -- so we have not even

       17     started -- supplemental proceeding has not

       18     gotten underway.

       19                    I'm overruling your objection and

       20     I'm granting them leave to file what could be              02:33PM

       21     called a second citation to discover assets.

       22              MR. STEELE:    Thank you.

       23              MR. WOLF:    Do I then presume that the

       24     motion to quash is granted?




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 39 of 49 PageID #:288


                                         2/10/2017

                                                                        Page 39
        1              THE COURT:    The motion to quash is

        2     granted.    The original or the pending citation

        3     to discover assets, whether you want to call it

        4     quashed or dismissed...

        5              MR. WOLF:    Terminated.                          02:33PM

        6              THE COURT:    Involuntarily terminated.

        7     I'm fine with all of those characterizations.

        8     So why don't we just say dismissed.

        9              MR. WOLF:    Your Honor, just

       10     understanding what Counsel is going to do, may I           02:33PM

       11     in the order on the motion to quash, which

       12     provides that that citation is dismissed, in the

       13     meantime my client has no availability of any

       14     money for himself.     And I'm not talking about

       15     withdrawing hundreds of thousands of dollars,              02:34PM

       16     but can I provide in there that the citations --

       17     and I would name the specific citations are

       18     dismissed and this citation is of no force and

       19     effect pending further order of Court?

       20              THE COURT:    What I typically have seen          02:34PM

       21     is orders that would say something to the effect

       22     that the citation to discover assets is

       23     dismissed and the assets which are being held

       24     are unfrozen or no longer subject to any sort of




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 40 of 49 PageID #:289


                                         2/10/2017

                                                                        Page 40
        1     lien or freeze.

        2                    What is your response to his

        3     request?

        4              MR. STEELE:    My response is that the

        5     funds that are being held are in a whole-life              02:34PM

        6     insurance policy.      We haven't frozen a checking

        7     account or savings account, so I'm a little

        8     confused by saying his client doesn't have any

        9     money.

       10                    But I think that if his motion is           02:35PM

       11     to quash the citations and the citations are

       12     quashed, I think it naturally follows that the

       13     funds are released.     To the extent you believe I

       14     have any leg to stand on to say keep them frozen

       15     until we issue the new citation, of course I am            02:35PM

       16     going to ask you to do that.

       17              THE COURT:    And I wasn't sure what kind

       18     of account this was.     So I don't think it really

       19     alters things; but I guess I would say why don't

       20     we say this, the citations to discover assets              02:35PM

       21     are quashed and funds are released, period.

       22              MR. STEELE:    The only issue I would have

       23     with that language, Judge, is -- let's assume we

       24     are speedy enough to go downstairs and issue a




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 41 of 49 PageID #:290


                                         2/10/2017

                                                                        Page 41
        1     citation right now.      The companies that are

        2     holding funds are going to get a court order

        3     entered on today's date and a citation entered

        4     on today's date, they won't know timing, which

        5     one was quashed.      So maybe we can say --               02:36PM

        6               THE COURT:    Citations dated blank,

        7     served upon blank, are quashed.       And any funds

        8     being held pursuant to the citation dated blank

        9     are released.

       10               MR. STEELE:   Okay.                              02:36PM

       11               MR. WOLF:    I don't want to work you any

       12     harder.    It's Friday.

       13               THE COURT:    It's still early on a

       14     Friday.   All right.    You have enough to draft

       15     orders?                                                    02:36PM

       16               MR. WOLF:    I think so.

       17               MR. STEELE:    Yes.

       18               THE COURT:    Thank you for your most

       19     thorough and professional arguments and

       20     presentations.                                             02:36PM

       21                      (WHICH WERE ALL THE PROCEEDINGS

       22                       HAD IN THE ABOVE-ENTITLED CAUSE

       23                       ON THIS DATE.)

       24




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 42 of 49 PageID #:291


                                         2/10/2017

                                                                        Page 42
        1              I, KAREN ORENSTEIN, CSR No. 84-4693, a
        2      Certified Shorthand Reporter of the State of
        3      Illinois, do hereby certify that I reported in
        4      shorthand the proceedings had at the hearing
        5      aforesaid, and that the foregoing is a true,
        6      complete, and correct transcript of the
        7      proceedings of said hearing as appears from my
        8      stenographic notes so taken and transcribed
        9      under my personal direction.
      10               IN WITNESS WHEREOF, I do hereunto set my
      11       hand at Chicago, Illinois, this 17th day of
      12       April, 2018.
      13
      14               _______________________________________
      15               KAREN ORENSTEIN, CSR No. 84-4693
      16               Certified Shorthand Reporter
      17
      18
      19
      20
      21
      22
      23
      24



                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
        Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 43 of 49 PageID #:292
                                              2/10/2017
                                                                                            [Page 1]

         A             21:23,23,24 22:6    appreciate 30:8         17:3 35:8,10        14:9 16:2,20
able 9:5 12:23         22:14 23:9,14,18    appropriate 4:13      avoid 12:23           17:10 32:11,13,16
above-entitled 1:11    24:1,16 26:21         16:21 29:20 31:7                          32:19 33:3,12,15
                       29:12,22 32:6         33:23                         B         caption 20:17
  3:3 41:22
absurd 9:5             33:2,24 34:10       April 42:12           back 6:15 10:10,24 carves 15:12
account 40:7,7,18      36:11               area 3:18               11:17 14:19 20:23 case 4:8,13 8:14
accurate 6:6,9        amended 9:4 11:12    argue 3:15 12:15        25:16 31:19 32:16   9:22,23 10:15
acknowledge 32:1       20:12,15,21 21:14     19:10                 33:9 37:7           11:10,12 12:6
Act 16:8,19 17:4       27:5,6,8,17 30:13   argued 23:15 24:7     bank 29:2             13:24 14:18 20:17
  32:24 33:6           31:24 32:3 33:2       24:14 26:15         Bannockburn 2:5       23:22 30:5 31:22
add 23:3,6            amending 18:18       argues 23:12 26:20    base 25:8             37:11
added 23:2             19:4,5              argument 4:21         based 13:13 18:7    cases 9:24 10:14
address 6:17          amendment 9:19         6:12 8:18 9:2         31:9 32:6,22        11:18 20:5,8,9
administer 25:11       11:24 12:2 19:24      22:2 25:14,17         33:13 35:18         21:3,6 32:1
adopt 16:16            32:8,11 34:6          27:3 30:20 32:17    basis 23:11,14,18   cause 1:11 3:3 7:21
affidavit 31:5        amendments 9:12        34:12                 24:17 25:1 26:21    41:22
affirmative 11:15      12:12 18:18,21,22   arguments 7:3 30:4      31:1 33:2 38:13   cautioned 19:11
affirmed 16:13        amount 5:17 14:15      34:8 41:19          BEERMANN 2:3        centers 4:8
aforesaid 42:5         14:16 15:5 20:19    asked 13:24 24:15     behalf 2:12,19 15:1 certain 33:17 38:11
age 5:15               26:6 29:15 30:9     asking 4:4 10:16,18   believe 17:14,24    certainly 9:17 34:4
ago 33:22             analogy 27:9           13:13,15,16 15:24     26:8 27:16 30:24 Certified 42:2,16
agreement 28:24       and- 1:6 2:10          18:11 28:15 29:11     35:12 40:13       certify 42:3
ahead 21:18           answer 15:16 16:10     32:10,12 36:12      believes 27:4       challenge 37:15
alike 10:11            19:16,17 26:14      assets 9:9 20:7,12    bench 29:15         challenged 37:13
allegations 10:6      answered 11:14         21:15 31:24 32:3    benefit 21:6          38:1
  22:12               answers 15:3           37:5 38:21 39:3     best 4:1 6:23       changing 22:11
allocating 22:13      anytime 12:3 22:7      39:22,23 40:20      better 30:21        character 10:12
allow 6:12 11:14      anyway 22:10         assume 31:17 37:9     beyond 17:23        characterizations
  12:4,5 13:4 21:24   App.3d 11:20           40:23               bill 9:13 22:13       39:7
  23:18 29:11,12,22   appeal 14:24 16:12   attached 5:11         bit 3:23            chase 33:21
  30:13 31:24 32:11   appealable 8:22        17:11               blank 41:6,7,8      checking 40:6
allowance 11:24        14:23 28:5,5,14     attack 3:8 10:3       box 38:4            Chicago 2:16 42:11
  21:14               Appeals 4:17         attempt 23:9          briefs 26:1         child 3:22 4:7,10
allowed 11:12         appearances 2:1      attorney 34:2         bring 10:6            5:1 10:17,22
allowing 12:12         25:20               attorney's 31:5       bringing 10:23        12:24 15:12 29:16
allows 9:12 19:24     Appeared 2:12,19     attributes 35:22        28:20               30:9 32:19 33:3
alternative 31:1      appears 30:8 36:16   authority 6:19,20     brings 10:7,9         33:14
alters 40:19           42:7                  13:10 16:22 19:11   broader 23:1        childhood 4:9
amend 3:7,8,15        Appellate 4:14         21:8,12 30:5                            children 4:2,2,9
                      application 9:7        31:22 32:18 35:17             C           5:16 12:18,21
  5:12 6:12,15,19                                                C 18:17 19:2,9,18
  7:11,16,18,22 8:2    10:4,19               35:22 37:11                               13:7 25:3,7 26:11
                      applied 5:9          authorized 32:5       calculate 32:14       29:19
  8:5,13,14 9:6                                                  calculation 6:9
  11:14,23 13:12,14   applies 7:6,7 9:9    authorizes 32:22                          circle 6:15
                       19:18               avail 19:21 22:21     call 4:24 39:3      Circuit 1:1,2 4:16
  13:16 18:11 19:3                                               called 38:21
  19:22 20:7 21:8     apply 7:5 8:7 9:10   availability 39:13                          4:16
                      applying 16:20       available 16:23       Canadian 5:17       circumstances

                                 LAKE-COOK REPORTING, LTD.
                                        847-236-0773
        Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 44 of 49 PageID #:293
                                                2/10/2017
                                                                                                [Page 2]

  38:15                code 7:4 18:15,20       17:20 19:13 25:4    cross-claim 26:14       32:3 37:5 38:21
citation 7:7 8:14,16     20:1 27:20 28:9       25:12,22 26:13,20   CSR 2:23,24 42:1        39:3,22 40:20
  8:20 9:9 11:1,3      come 3:20 5:14 7:3      27:3 30:4,21 34:9     42:15               discovered 31:2
  14:7 15:8,15 18:7      10:21 11:17 12:23     39:10               current 33:13         discretion 6:14,21
  18:11,24 19:8          18:14 20:18 21:22   counterclaim 19:16    currently 14:1          12:11 13:11,11
  20:7,12,15,20,22       36:20                 19:17                                       29:21
  20:24 21:5,15,20     comes 18:10           County 1:2 13:20               D            dismissal 28:21
  22:8,10,21 23:10     coming 19:20            14:10 16:4,6 17:6   D 1:6 2:9             dismissed 39:4,8,12
  24:10,16 26:9,18     comma 9:12,13           33:17               DANIEL 1:14             39:18,23
  26:19 27:5,6,8,16    commenced 11:3        couple 9:10           date 3:4 4:22 6:9     dispute 26:1
  28:2,12,16 29:1,2      38:8                course 13:1 34:22       20:18 26:5 34:24    dissolution 7:21
  29:7 30:11,14,17     comment 23:22           40:15                 41:3,4,23             13:18 15:21 16:8
  30:19 31:2,4,9,10    companies 41:1        court 1:1 3:5,14,17   dated 41:6,8            16:18 17:4 24:17
  31:15,24 32:3        complaint 19:15         3:24 4:14,15,16     dates 3:17              32:24 33:5
  33:3,18,24 34:8        26:14,17,19           4:22 5:4,21 6:2,4   day 1:11 2:4 42:11    distinguish 10:12
  35:12 36:9,14,17     complete 42:6           8:3,18,19,24 10:5   days 23:5             distinguishes 10:2
  37:5,10,17,19        concede 27:2            10:7,10,16,24       deadbeat 4:24         divorce 9:24 10:15
  38:1,1,6,21 39:2     concern 31:17           11:9 12:1,10        deal 18:17            document 5:23
  39:12,18,22 40:15      35:18                 13:23 14:9,13,16    deals 18:20             22:1
  41:1,3,8             concerns 37:9           15:4,17,19 16:2,5   Dearborn 2:15         documents 17:12
citations 11:12        confines 18:4           16:7 17:2,11,16     debtor 37:6             30:7
  12:16 13:16 27:13    conform 19:4,6,19       17:18,21,24 18:2    decided 11:23         doing 6:23
  27:23 29:12 34:12    confused 40:8           18:11,12,13,14      decree 14:3           dollar 15:5
  34:16 39:16,17       considerations          19:23 20:6,9,11     deem 16:1             dollars 5:17 14:5
  40:11,11,20 41:6       34:5                  21:1,5,9,18,22      deemed 15:22            31:21 32:13,14
cite 11:19,20 12:8     considered 30:3         22:2 23:3,6,13,15   defendant 14:6          33:13,21 39:15
  24:16 26:23,24       contained 34:17         23:18 24:4 25:2       28:21               doubt 11:21
  27:1 32:11           contemplated 11:8       25:20 26:3,24       defense 4:12 7:23     downstairs 27:6
cited 9:23 10:1 11:9     30:15 31:11           27:13,22 28:3,10    definition 11:6         40:24
  11:10,13 17:15       contemplates 28:11      29:8,18,23 30:3     denied 23:10 24:3     draft 41:14
  21:11                contempt 14:6,12        30:11,13 31:11,23     34:10               Dunning 12:7
cites 9:22               14:22,22              32:5,10,12,18       Department 4:22       duty 29:18
Civil 7:4 18:15,20     contested 16:11         33:10,15,16 34:23   deprive 12:17         Dynegy 12:8
  20:1 28:9            context 35:5            35:2,6,14,15        describe 20:13
claim 36:12            continue 24:21          36:15 37:4,20       described 27:3                  E
claims 22:12           continuing 12:17        38:7,9 39:1,6,19    deserves 5:7          early 41:13
clear 11:15 21:9       conversion 6:7          39:20 40:17 41:2    despite 36:1          easily 9:2
  26:7 37:20           convert 5:18 32:12      41:6,13,18          destitute 4:19        effect 26:19 39:19
clearly 12:19          COOPER 2:11           Court-sanctioned      determining 14:14       39:21
clerical 21:1            3:12 17:9,14          21:14               difference 35:4       either 7:5 16:24
clerk 20:19,21,22      corners 34:17         courthouse 14:3       different 37:23         26:14 30:5
  21:5 27:7            correct 3:12 7:17     Courts 32:2           direct 28:3           end-run 27:14,18
clerk's 20:17 27:19      12:3 24:6,9 32:8    creditor 30:16,24     direction 42:9        ends 12:13,18
client 4:19 15:2         33:24 42:6            31:20 32:10 33:1    directly 36:15          28:17 29:3
  26:3,10 39:13        corrected 30:17         33:9,20 38:10       discover 9:9 20:7     enforce 7:21 14:3
  40:8                 Counsel 12:14         creditor's 31:14        20:12 21:15 31:24     15:24 23:4


                                  LAKE-COOK REPORTING, LTD.
                                         847-236-0773
        Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 45 of 49 PageID #:294
                                                2/10/2017
                                                                                              [Page 3]

enforceable 13:22              F              17:20 19:7 37:7         37:7 39:10 40:16 Illinois 1:2 2:5,16
  15:15 36:4          F 6:3                 first-floor 33:15         41:2               4:22 12:20 15:21
enforcement 13:4      faced 32:2            fit 5:2                 good 15:2,2          16:7,18 17:3,4
  16:14               facing 30:11          five 10:21              gotten 38:18         18:15,20 20:1
enroll 16:17,22       fact 8:7 9:16 22:17 floor 14:2,8 16:19        governed 16:17       28:3 32:23 33:5
enrolled 13:19           26:17 28:14 30:20    37:7                  grant 6:15,19 30:16  42:3,11
  16:13 17:2,5,6         31:6 32:7 34:3     focuses 25:12             31:12            IMDMA 13:22
  35:23,23 36:3,7        36:2,13 37:12,15   FOLLOWING         3:1   granted 11:23        16:23
enrollment 16:10         38:6               follows   40:12           13:14 31:12 37:4 immediately 8:22
  16:11,12 17:8       facts 6:24 7:2 18:4 force 39:18                 38:9,24 39:2       14:23 28:5
enter 8:21 24:21         23:21,22,24 25:5 forced 26:11              granting 13:12     important 18:19
entered 7:15 8:15        25:6,17            foregoing 42:5            32:6 34:6 36:11  improper 27:20
  8:20 15:19 16:6     fall 9:3 31:19        foreign 17:5              37:16 38:12,20     34:10
  17:1 22:20 28:7     falls 9:2             form 13:5,7,8           grave 13:6         improperly 21:20
  28:18,19,23 32:23   familiar 9:24         forward 37:11           guess 15:23 40:19    34:1
  33:4 34:19 35:19    family 3:19 4:23      found 31:22                                inapplicable 19:1,9
  35:21 36:2,5 41:3                                                           H
                         5:19 10:14 33:10 four 25:19 34:17                             incorrect 8:11
  41:3                far 10:3 12:22 13:1 frankly 33:24             half 2:4 14:17     indicate 17:21
entering 14:23           35:7               freeze 40:1             ham 27:7,9         initial 24:9 38:2
entertain 24:20       favor 11:24 12:11     Friday 41:12,14         hand 27:7 42:11    initially 26:15
entire 4:9,20 25:3       34:5               front 5:23              happened 18:5        30:12
  26:12,21            favors 6:13 12:21     frozen 26:7,8 31:16     harder 41:12       initiates 26:16,18
entry 5:15              13:8,11               40:6,14               Healthcare 4:23    injustice 4:11 13:6
equitable 34:5,8      February 1:12         funds   4:20 26:6       hear 35:20         inordinate 30:9
equity 6:11           fictitious 20:18,19     29:3   40:5,13,21     heard 25:20 37:8   insurance 40:6
err 12:4              figure 6:7 14:4         41:2,7                hearing 42:4,7     intention 35:11
erring 12:19          file 10:9 24:21       further   38:7 39:19    held 14:6 39:23      36:8
Ervin 1:4,7 4:9         30:17 33:10 36:23 furthered 12:15             40:5 41:8        interest 4:1 5:9,11
  6:13 12:17 13:6,9     37:1,4,16 38:20     furthers 12:13          hereunto 42:10     interesting 25:18
  14:24 29:13         filed 4:15 10:11                              herring 25:15      interpret 23:4
evaded 12:22                                           G            historically 18:6  interpretation 7:17
                        24:11 25:21
everybody 10:10       filing 10:6 37:19     general 12:1,9          holding 41:2       interrupt 5:21
ex 38:10,13           final 7:7,10,11,13    generally 18:18         Honor 3:13,18      Involuntarily 39:6
exalt 13:4,7            7:14,19,24 8:1,12 give 20:23 24:5             17:15,19 18:4,8  ironic 9:22 25:22
exception 25:5,23       8:15,19,23 9:2        25:1 36:24              24:14,15 27:18   issuance 21:13 27:4
excess 5:8 26:6         22:8,9,17,20 24:5   given   23:19             29:11 34:14 36:9   31:1 32:15
exercise 6:20 12:11     28:2,7,11,13,16     go  3:21  6:6,17 13:2     36:20 37:15 39:9 issue 3:22 18:3
  16:21 29:21           28:22,24 29:5,6       15:4 20:15,16,24      Honor's 27:15 28:1   20:20 27:22 33:18
exhibit 6:3 17:12     find 4:6 9:16 28:21     21:18 25:3 33:1,9     honorable 1:14 5:7   35:11 36:8,10,14
existing 15:19        finding 14:12,22,22     33:21 40:24           hundreds 39:15       36:17,22 40:15,22
exists 33:23            28:6 35:9 38:11     goes  6:13              hypothetical 4:4     40:24
explain 32:4          fine 39:7             going   4:6,9 5:21                         issued 18:7 20:24
extensively 26:20                             6:17,17 12:5 14:7               I          21:4,21 27:15
                      first 3:9 5:13 9:7,10                         ignore 25:8
extent 9:16 12:12       9:15 13:24 14:2,8     23:22 24:19,20                             28:19 30:12,14,19
  36:9 38:5 40:13                             27:17,22 29:15        ignores 25:9,10      31:5,9 34:1,9
                        14:12,17 16:19                              Ill 11:20
                                              32:5 34:6 35:19                          issues 17:24 21:5

                                   LAKE-COOK REPORTING, LTD.
                                          847-236-0773
        Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 46 of 49 PageID #:295
                                              2/10/2017
                                                                                             [Page 4]

issuing 20:15 27:12    28:9 40:17          long 12:22            31:18 32:14 39:14    notes 42:8
                      knocked 38:3         longer 39:24          40:9                 notice 25:13
          J           know 10:14 12:7      longest 3:21         month 6:6,6,8,8       number 5:13,14
JAMES 2:18             14:1 17:13 18:19    look 4:1 10:11        13:20 14:17 32:19     10:8 11:18
JASICA 1:14            19:15 21:17 22:7      15:17 17:7 37:10   monthly 33:14         numbers 15:8
jobbing 12:24          23:20 30:22 41:4    looked 23:14 28:1    motion 3:6,7,8,9,14
JOHATHAN 2:9          KYLE 2:11              30:4                5:12,22 10:2,4,4               O
jsteele@beerma...                          lost 4:17,17,17,17    10:17 17:15 19:12    object 29:24 36:19
  2:7                          L             8:17                24:1,4,16,20,22      objection 17:23
Judge 40:23         L 1:14                 lot 9:23 25:12        26:21,23 32:6          38:19
judges 19:12        Lake 1:2 13:19                               33:11 34:10,12,13    obviously 32:7 37:8
judgment 5:15 7:8      14:10 16:4,6 17:6            M            35:7 36:17,21,23     occasions 33:8,11
  7:10,11,13,14,20     33:17               majority 5:16         37:1 38:10,14,16     off-call 10:8
  7:21,23,24 8:1,12 language 20:5          making 24:15 35:9     38:24 39:1,11        office 3:20 20:17
  8:15,20,23 9:2,4     22:24 23:2,4,6,8     36:12                40:10                  27:19
  11:6 13:17,18,22     40:23               man 4:14,17 12:21    motions 3:6,11        officer 3:24 26:3
  14:4,8,10 15:13   lapsed 5:15            marriage 1:3 7:22     30:6                 officers 25:2 29:17
  15:14,16 16:24    law 3:19 5:20 10:14     13:18 15:21 16:7    moved 31:17,19        Oh 20:4
  17:6,10 18:7,9,23    11:10 12:10 15:14    16:8,18,18 17:3,4    34:16                Okay 3:14 8:24
  18:24 19:9 20:19     16:20 23:11,21       32:24,24 33:5       multiple 33:7           17:16 21:18 41:10
  21:21 22:8,10,18     33:10 37:11         math 5:8             multiply 5:16         once 16:16,17,22
  22:20 24:8,10,12  laws 16:15 36:5        matter 13:3,5,10                           operation 15:14
  28:2,7,11,13,16   lawyer 6:23 7:3         21:1 25:18 36:21             N            operative 13:17
  28:23 29:1,5,7    leave 3:15 5:12         37:2                N.E.3d 12:8           opposed 30:14
  30:16,24 31:13,20    6:12,15,19 7:11     matters 28:4         name 39:17            opted 6:5
  32:10,12,19,20       7:18 11:14,23       mean 21:7            narrow 17:24 18:3     options 4:18
  33:1,9,12,13,17      13:12,14 26:21      meaning 5:19          23:9                 oral 24:7,15,20
  33:20 34:2,3,18      27:13,22 29:11,22   means 36:6           nationally 23:5         36:16
  34:21,22 35:1,13     30:16 31:8 35:14    mention 5:7 20:10    naturally 40:12       orally 18:8
  35:21 37:6 38:10     36:11,14 37:4,16     20:11               necessarily 29:3      order 7:9 8:13,22
judgments 15:7,22      38:6,9,9,20         merits 29:13         need 4:3 17:7           13:19 14:9,14
  16:1              leaves 34:11           middle 10:13,15      needed 26:10            15:19,24 16:1,6
JUDICIAL 1:1        leg 40:14              million 5:10         needing 15:12           17:7,9,14 28:7,17
juggling 12:4       legal 12:24            millions 4:12        needs 34:15             30:19,23 31:3,6
jurisdiction 36:2   legislature 22:24      minute 6:16          never 7:18 8:19         32:16,20,23 33:1
justice 12:13,15,18    23:7                MIRABELLI 2:3         34:18 38:2             33:3,4,12,13
  25:11             let's 20:14 40:23      missed 13:21 15:13   new 11:4 15:18          36:23 37:1 39:11
                    liberally 12:11         26:22                22:4,16 30:17          39:19 41:2
         K          lien 40:1              missing 3:10          31:9 38:5 40:15      orders 28:18 39:21
KAREN 2:23 42:1 life 4:21 26:12            misstatement 24:7    NINETEENTH              41:15
  42:15             light 27:9 30:13       Mitchell 11:19        1:1                  ORENSTEIN 2:23
kcooper@beerm... line 8:18 10:21           modified 13:17       nonpayment 32:18        42:1,15
  2:8               list 5:3,5,6,8         modify 10:17,22       33:14                original 15:8 30:18
keep 10:13 40:14    listing 4:23           Monday 20:20         normally 10:1           31:4 39:2
kids 4:3,20         little 3:23 40:7       money 12:16 15:14    Norman 11:20          overruling 38:19
kind 5:2 15:9 25:15 lives 25:3,7            26:2,4 28:22        North 2:15            owe 4:24 26:4


                                 LAKE-COOK REPORTING, LTD.
                                        847-236-0773
        Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 47 of 49 PageID #:296
                                              2/10/2017
                                                                                            [Page 5]

owed 6:10 15:11      pleadings 7:5,6,19     10:5,18 11:2,4,5     quashing 12:15      relied 23:17
 26:2 30:9 32:13       8:5 9:6 12:12        22:1,14,16,19         34:23 35:4         relief 26:10
 32:15                 19:3,3,5,14,18       26:16,17,18 28:2     question 3:23 4:5   relying 18:15 21:16
owes 5:8 26:6,8      pled 30:1              28:8,9,12,13,16       6:16 7:24 11:16    remains 33:8
 29:13               point 4:18 8:3 13:3    28:17 29:5,6,7        15:3,23 30:10      remedies 16:23
owing 5:10             15:10 27:10 31:8     37:22 38:3,8,17       35:6               remedy 35:8,10
                     pointed 18:23         proceedings 1:10      questions 13:23     reply 19:16,17
          P          policy 12:20 29:19     3:2 9:14 15:15       quite 21:19         reported 2:23 42:3
p.m 1:12               40:6                 22:13 41:21 42:4     quoted 19:23        Reporter 42:2,16
paid 30:10 32:20     position 8:8,10        42:7                                     representation
  33:22                9:15,20 21:10       process 9:12,18                 R           3:17
paraphrase 35:20       30:6 31:14           11:8 17:3 22:3,4,4   rate 6:7            request 24:8 40:3
parent 3:20          post-decree 7:19       22:5,5,12 27:4,11    Raymond 1:7 4:8     require 38:6
parents 4:24           9:6 10:20           professional 41:19    reaction 28:1       requirements
part 15:3            post-judgment 8:5     prohibited 36:13      read 3:5 6:22 9:11    37:18
parte 38:10,13         22:3                prohibits 27:12         20:9 30:6 35:21   requires 27:21
particulars 9:13     practice 3:18         promulgated 23:7      reading 8:11 37:11    34:20
  22:13              pre-decree 10:16      proof 19:6,19         reality 25:10       Respectfully 24:2
parties 10:7,23      preamble 26:23        proofs 19:4           really 40:18        respond 27:24
party 16:24 20:6     premised 24:8,10      proper 30:12          reason 14:11 15:2,3   36:16
paying 3:22 4:7,10     35:12               properly 36:22          15:6              respondent 1:8
  12:23              prepared 31:15         37:3                 reasons 29:10         2:19 28:20
payment 15:14        prerequisite 22:18    proposed 32:8         recall 3:16         response 6:18,22
  28:23              prerequisites 38:11    37:10                recollection 30:22    8:10 17:18 24:11
payments 13:21       present 20:22         proposition 10:1      record 17:20 18:1     25:23 31:7 35:2
pending 3:11 10:5 presentations             11:11,21 31:23         37:14               36:18 40:2,4
  10:18 39:2,19        41:20                35:17                recourse 33:8,23    responsive 30:7
penny 4:12           presented 6:24 7:1    provide 21:7 23:17      37:8              result 9:5 33:20
period 3:21 40:21      20:4 21:17 23:13     26:9 39:16           red 25:15           reverse 7:9
person 21:4            23:15               provides 18:22        reduce 15:5         right 3:5,11 24:24
personal 42:9        presumably 21:2        19:2,18,21 28:4      reduced 14:4,10       26:5,6 29:23
persuasive 11:19     presume 38:23          28:12 38:7 39:12       15:13               36:20 41:1,14
pertains 7:12        pretty 4:19 9:2       provision 19:24       refer 19:12         road 2:4 37:24
petition 7:20,22       11:15 34:15         provisions 37:18      reference 29:24     RPR 2:23
Petitioner 1:5 2:12 primarily 3:19         public 12:20 29:19      37:2              rule 7:20 11:10
PLA 4:15             primary 27:2          purpose 25:10         referenced 30:23      20:6 28:4,10 29:9
plaintiff 11:22 18:6 prior 3:17 4:21       pursuant 19:22        referred 25:22        31:11
  19:21 20:16 21:7     22:7 35:7 37:21      32:23 33:5 41:8      refers 7:13         ruling 10:19 27:15
  21:16,21 23:12,16 PRITIKIN 2:3           pursuing 14:1,7       registered 16:3,5     35:7
  35:9,11            probably 29:14                              registration 17:10 run 13:1
pleading 7:15 8:2      30:21                       Q             relate 23:24
  9:11,13,16,17,21 problematic 32:9        quash 3:6,9 34:12     released 40:13,21             S
  9:21 10:2,5,10,23 Procedure 7:4           34:17 38:16,24         41:9              sandwich 27:7,9
  11:7 19:10,13,13     18:16,20 20:1        39:1,11 40:11        releasing 12:16     savings 40:7
  20:4 25:23,24        28:10               quashed 15:9 39:4     relevant 23:23,24   saying 4:11 26:3,4
  26:13              proceeding 9:18        40:12,21 41:5,7      reliance 8:6 22:10    37:1 40:8


                                LAKE-COOK REPORTING, LTD.
                                       847-236-0773
        Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 48 of 49 PageID #:297
                                                2/10/2017
                                                                                              [Page 6]

says 5:20 9:11 19:6   smart 6:23             stop 12:23            sure 5:23 6:1,2     thorough 41:19
  21:4 25:4 26:13     smarter 5:18           straight 5:18           26:22 27:17 32:7  thought 5:13 25:18
  28:6 36:23 37:21    snapshot 15:10         Street 2:15             33:15 35:3 40:17  thoughts 37:9
  38:14               solely 25:9 26:11      strike 10:4 33:4      surprise 30:2       thousands 39:15
scenario 8:7          somewhat 18:5          strikes 31:7          SWERDLOVE 2:3       three 25:19
schedule 28:23        sorry 7:6 10:13        strongest 7:2         sworn 29:17 34:1    time 3:21 12:22
search 31:20            25:16                strongly 6:12,13      system 13:1           14:18 15:10 31:8
second 9:8,19 24:8    sort 9:18,18 10:6        12:20                                     31:15 36:10
  25:12,17 27:11        33:11 39:24          subject 9:4,19 10:3             T         timing 41:4
  30:23 37:5 38:21    sought 15:9              16:12,14 36:5       table 5:11          title 20:21
Secondly 19:2         sounds 9:23              39:24               take 3:22 5:4 15:1  today 3:20
section 7:4 11:2,8    speak 8:9 38:4         submit 23:9             15:17 17:7 25:5   today's 6:9 41:3,4
  15:6,11,18,20,20    speaking 17:21         submitted 19:23         34:23             topical 23:5
  18:19,21 26:22,24   special 28:6             38:14               taken 42:8          transcribed 42:8
  27:1,21 28:8        specific 12:2 15:5     Subsection 18:17      takes 30:1          transcript 1:10
  30:15 34:20           19:14 22:24 23:8       18:17               talk 20:14            42:6
sections 18:16          32:21 37:1,17        subsequent 13:19      talking 18:9 39:14 transferred 31:18
see 5:2 29:15           39:17                substance 13:5,8      technicality 25:9   travesty 4:11
seek 7:18 14:12,13    specifically 11:11     successive 27:13,23   telling 5:24        treat 32:18
  14:21 27:22 31:8      13:15 15:11 27:12      31:10 36:14,17      TENNANT 2:14        trial 12:10
seeking 7:15 8:2,4      27:21 28:6,11          37:5,10,16,19       terminated 39:5,6 trouble 4:6
  8:13,14 35:14         30:15 31:10          suggested 33:7        terminating 34:24 true 42:5
seeks 33:1            speedy 40:24           suggesting 35:8         35:4              try 6:17 14:5,8,18
seen 5:22 25:21       stamp 20:22 27:7       suggestion 22:9       terms 6:11 11:1       25:8 33:23
  26:1 39:20          stand 12:14 15:7       Suite 2:4,15          territory 34:7      trying 14:3,4 29:16
sense 3:8 24:23         40:14                sum 33:17             test 8:12             31:20
separate 13:21        standing 26:2          supplemental 22:5     Thank 18:2 29:23    turn 29:3
  22:5                stands 11:21             22:15,19 37:21        38:22 41:18       turned 24:12
series 15:6,22 16:1   started 18:9 37:24       38:2,17             thing 24:24 36:24   turnover 8:22 22:9
SERINA 1:4              38:17                supplementary         things 9:10 40:19     28:17
served 29:2 31:16     state 4:22 12:20         11:2,5 26:15        think 3:23 6:11,23 twice 4:14
  41:7                  35:19,24 42:2        support 3:22 4:2,7      8:3,7,21 9:1 11:6 two 3:10 14:24
service 4:23 11:3     statement 12:10          4:10,13 5:1 10:17     11:13,15,19 12:14   18:16 25:19 33:11
set 42:10             States 32:21             10:22 12:17,24        12:18,22,24 13:4 typically 39:20
shorthand 42:2,4      statute 7:9,12 8:6       13:21 15:12,19        13:7,9,10,11 16:9
  42:16                 8:11 9:7 32:21         16:6 25:4,8 26:11     16:11,16,22 19:10           U
show 7:21             STEEL 2:9                29:16,19 30:5,9       20:5 23:8,23 24:2 U.S 32:13
shows 5:12            STEELE 3:16 5:6          31:23 32:20,23        25:2,6,6,9,10,22  uncharted 34:7
side 12:5,19            6:1,3,5 8:9,21 9:1     33:3,14 37:12         27:9,19 28:18     underlining 19:3
significant 29:14       12:3 14:11,15,21     supported 4:3,20        29:7,17,20,21     understand 9:21
  29:14                 16:3,9 17:13,17        31:5                  33:8 34:11,14,15    14:19 21:11 23:20
simple 21:1             24:6 35:3,16         supporting 12:21        35:16 36:1,4,6,20   23:21 30:7 31:13
simply 17:5 21:20       38:22 40:4,22        supposed 4:1            37:2,17,22 40:10    32:9,17 33:19
sitting 16:20 29:15     41:10,17             Supreme 4:15 11:9       40:12,18 41:16      35:8
situation 37:23       stems 11:5               20:6 26:24 28:3     third-party 28:20   understanding
skimming 5:2          stenographic 42:8        28:10 29:8            29:2                21:12 39:10


                                  LAKE-COOK REPORTING, LTD.
                                         847-236-0773
       Case: 1:20-cv-06006 Document #: 1-37 Filed: 10/08/20 Page 49 of 49 PageID #:298
                                            2/10/2017
                                                                                         [Page 7]

underway 38:18      word 24:5 25:13       17:5                 36:5,10              29:9
undisputed 30:18    work 41:11          02:03PM 17:10,15     02:30PM 36:15,20     312-621-4394 2:6
unfrozen 31:17      write 27:6          02:06PM 17:20          37:5               312-739-0300 2:17
 39:24              written 24:22       02:07PM 18:5,10      02:31PM 37:10,15     33 2:15 12:8
United 32:21         38:14                18:15                37:20              350 2:4
upholding 17:9                          02:08PM 18:20        02:32PM 38:5,10
use 23:21 24:12              X            19:5                 38:15                       4
                                        02:09PM 19:10,15     02:33PM 38:20
         V                   Y            19:20                39:5,10                     5
v 11:19             year 4:5            02:10PM 20:5,10      02:34PM 39:15,20     505(d) 13:22 15:6
vacated 18:8,10     years 10:9,21 14:24   20:15,20             40:5                 15:11,18
  24:9,11,13 30:20    33:22             02:11PM 21:5,10      02:35PM 40:10,15
  31:3,6 34:3,19                                                                           6
                             Z            21:15,20             40:20
valid 34:2,21,22                                                                  60015 2:5
                                        02:12PM 22:5,10      02:36PM 41:5,10
vs 12:7                                                                           60602 2:16
                              0         02:13PM 22:15,20       41:15,20
                                                                                  616 7:4 11:8 26:22
                    01:47PM 3:5,10,15     23:5               04 1:6
         W                                                                          27:1
                    01:48PM 3:20 4:5    02:14PM   23:10,15
walk 20:20 27:6                                                      1            616(a) 9:11 22:4,11
                      4:10                23:20 24:5
want 5:23 15:1                                               1:47 1:12              22:15,22 25:14
                    01:49PM 4:15,20     02:15PM   24:10,15
  18:1 21:22,23                                              10th 1:11              27:3
                      5:5,10              24:20 25:5
  27:24 36:22 39:3                                           1402 11:2 26:24      616(c) 25:13,14
                    01:50PM 5:15,20     02:16PM   25:10,15
  41:11                                                        27:12,21 34:20     619 10:3
                      6:5,10              25:20 26:5
wanted 23:1                             02:17PM 26:10,15     179 12:8
wanting 24:24 25:1 01:51PM 6:15,20                                                         7
                                          26:20              17th 42:11
wants 25:3 36:23      7:5,10                                                      700,000 5:9 26:8
                                        02:18PM   27:5,10    1943 1:6
wasn't 40:17        01:52PM 7:15,20                                               7th 4:16,16
                                          27:15,20           1999 32:16
way 32:8              8:5,10
                    01:53PM 8:15,20     02:19PM   28:5,10                                 8
ways 8:4                                  28:15,20                    2
                      9:5,10                                                     800 2:15
we've 5:11                              02:20PM   29:5,10    2-1402 28:8
                    01:54PM 9:15,20                                              84-4693 2:24 42:1
weigh 34:5                                29:15,20           2-616 8:6 18:15
                      10:5                                                         42:15
went 4:15,16 25:7                                              19:21,22 20:2
weren't 9:3 16:19   01:55PM 10:10,15 02:21PM 30:5,10           21:11,23,24 23:15
                      10:20 11:5,10     02:22PM 30:15,20                                  9
whatsoever 21:13                          31:5               2-616(a) 22:23      927 11:20
WHEREOF 42:10 01:56PM 11:15,20 02:23PM 31:10,15              2017 1:12 14:5
whole-life 40:5       12:5                                   2018 42:12
                    01:57PM    12:10,15   31:20
wish 34:13 37:15                        02:24PM 32:5,10      2275 2:4
wished 17:22          12:20                                  277 11:10,11 20:6
                                          32:15
withdrawing 39:15 01:58PM 13:5,10       02:25PM   32:20        20:10 21:8 26:24
WITNESS 42:10         13:15,20                                 30:15 31:11 34:20
                    01:59PM 14:5,10       33:5
Wolf 2:14,18 6:16                       02:26PM   33:10,15     37:17
  6:22 9:22,22,23     14:15                                  291 11:20
                                          33:20
  17:19 18:3 20:10 02:00PM 14:20        02:27PM 34:5,10
  20:14 21:16,19      15:5,10,15                                      3
                                          34:15
  22:23 29:24 34:14 02:01PM 15:20       02:28PM 34:20
                                                             300,000 26:9 31:16
  36:19 37:14 38:23   16:5,10                                304(b) 30:1
                    02:02PM 16:15,20      35:5,10
  39:5,9 41:11,16                                            304(b)(4) 28:4,10
                                        02:29PM 35:15,20

                               LAKE-COOK REPORTING, LTD.
                                      847-236-0773
